Exhibit 10.4
 
NINTH AMENDED AND RESTATED GUARANTY
 
This Ninth Amended and Restated Guaranty (as amended, supplemented or otherwise
modified in accordance with the terms hereof and in effect from time to time,
this “Guaranty”) is made as of the 14th day of December, 2018 by Bunge Limited,
a company incorporated under the laws of Bermuda (together with any successors
or assigns permitted hereunder, “BL” or “Guarantor”) to Coöperatieve Rabobank
U.A., New York Branch, in its capacity as the letter of credit agent under the
Letter of Credit Reimbursement Agreement (together with its successors and
assigns, the “Letter of Credit Agent”) for the benefit of the Letter of Credit
Banks, JPMorgan Chase Bank, N.A., in its capacity as the administrative agent
under the Liquidity Agreement (together with its successors and assigns, the
“Administrative Agent”) for the benefit of the Liquidity Banks and The Bank of
New York Mellon (formerly known as The Bank of New York), in its capacity as
collateral agent under the Security Agreement (the “Collateral Agent”) and as
trustee (the “Trustee”) under the Pooling Agreement.  This Guaranty amends and
restates that certain Eighth Amended and Restated Guaranty, dated as of November
20, 2014, by BL to the Letter of Credit Agent, Administrative Agent, Collateral
Agent and Trustee.
 
WITNESSETH:
 
WHEREAS, Bunge Asset Funding Corp. (“BAFC”) proposes from time to time to issue
its short‑term promissory notes (the “Commercial Paper”) to be offered in the
commercial paper markets;
 
WHEREAS, BAFC proposes to fund advances under the Series 2000-1 VFC Certificate
from the proceeds of the Commercial Paper;
 
WHEREAS, BAFC is contemporaneously herewith entering into a Liquidity Agreement
with the financial institutions parties thereto (the “Liquidity Banks”) and the
Administrative Agent;
 
WHEREAS, BAFC is contemporaneously herewith entering into that certain Letter of
Credit Reimbursement Agreement with the Letter of Credit Agent and the Letter of
Credit Banks pursuant to which the Letter of Credit Banks will issue the Letter
of Credit for the benefit of the Administrative Agent, on behalf of the
Liquidity Banks;
 
WHEREAS, the execution and delivery of this Guaranty is a condition precedent to
the effectiveness of the Letter of Credit Reimbursement Agreement, the Liquidity
Agreement  and each Supplement to the Pooling Agreement, and to the issuance of
the Letter of Credit.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereby agree as follows:
 

--------------------------------------------------------------------------------

Section 1.          Definitions.
 
(a)          For all purposes of this Guaranty, except as otherwise expressly
provided herein or unless the context otherwise requires, capitalized terms used
herein shall have the meanings assigned to such terms in Annex X (as amended,
supplemented or otherwise modified and in effect from time to time, “Annex X”)
attached to the Fifth Amended and Restated Pooling Agreement, dated as of June
28, 2004, among Bunge Funding, Inc., Bunge Management Services, Inc., as
Servicer and the Trustee (as amended, supplemented or otherwise modified and in
effect from time to time, the “Pooling Agreement”), which is incorporated by
reference herein.
 
(b)          Notwithstanding any other provision contained herein or in the
other Transaction Documents, all terms of an accounting or financial nature used
herein and in the other Transaction Documents shall be construed, and all
computations of amounts and ratios referred to herein and in the other
Transaction Documents shall be made, and prepared:
 
(i)          in accordance with GAAP (including principles of consolidation
where appropriate), and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP; provided, however, that all accounting
terms used in Section 8.2 below (and all defined terms used in the definition of
any accounting term used in Section 8.2 below) shall have the meaning given to
such terms (and defined terms) under GAAP as in effect on the date hereof
applied on a basis consistent with those used in preparing the financial
statements referred to in Section 7(a) below.  In the event of any change after
the date hereof in GAAP, and if such change would affect the computation of any
of the financial covenants set forth in Section 8.2 below, then the parties
hereto agree to endeavor, in good faith, to agree upon an amendment to this
Guaranty that would adjust such financial covenants in a manner that would
preserve the original intent thereof, but would allow compliance therewith to be
determined in accordance with the Guarantor’s financial statements at that time,
provided that, until so amended such financial covenants shall continue to be
computed in accordance with GAAP prior to such change therein; and
 
(ii)          without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of
BLFC, BFE, BAFC, the Guarantor or any of their Subsidiaries at "fair value", as
defined therein.
 
Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent a change in GAAP occurs (whether or not such change is, as of the
date hereof, already scheduled to occur after the date hereof) which results in
operating leases being treated or classified as capital leases or which
reclassifies capital leases using different terminology (e.g., as “finance
leases”), such change shall not be given effect under the Transaction Documents
(including, without limitation, in any computation of financial covenants), and
BLFC, BFE, BAFC, the Guarantor and any of their respective Subsidiaries shall
continue to provide financial reporting which differentiates between operating
leases and capital leases, in each case in accordance with GAAP as in effect on
the date hereof.


2

--------------------------------------------------------------------------------

Section 2.          Guaranty.  Subject to the terms and conditions of this
Guaranty, the Guarantor hereby unconditionally and irrevocably guarantees
(collectively, the “Guaranty Obligations”) (a) with respect to Series 2000-1,
(i) the punctual payment and reimbursement of all Letter of Credit Obligations
when due pursuant to the Letter of Credit Reimbursement Agreement and the Letter
of Credit, (ii) payments to fund or to replenish the Reserve Account as provided
in Section 5.8 of the Security Agreement and (iii) the difference between (A)
the amount payable to the Administrative Agent and the Liquidity Banks under the
Liquidity Agreement whether for principal, interest, fees or otherwise and (B)
the amount of payments made to BAFC under the Series 2000-1 VFC Certificate
which are available solely to make such payments due under the Liquidity
Agreement (provided, that to the extent such difference exists because of the
failure of an Obligor to promptly pay any amounts due and owing (or that would
be due and owing but for the occurrence of an Insolvency Event with respect to
such Obligor) with respect to any Loan, the Guarantor shall not be required to
make payments pursuant to this clause (iii) until the Obligor fails to make such
payments on such Loan for a period of eight (8) days or more), (b) with respect
to all Outstanding Series (including Series 2000-1), (i) the prompt and punctual
payment of all amounts due and owing in respect of Loans sold, transferred,
assigned or otherwise conveyed by the Sellers to the Company and by the Company
to the Trust to the extent the related Obligor has failed to pay such amounts
due and owing (or that would be due and owing but for the occurrence of an
Insolvency Event with respect to such Obligor) for a period of eight (8) days or
more, (ii) to the extent not timely paid, all fees, expenses and
indemnifications of the Trustee and the Collateral Agent owed by the Company
under the Pooling Agreement and the Security Agreement and owed by the Servicer
under the Pooling Agreement and the Servicing Agreement, and (iii) that there
will be a sufficient amount of each applicable Approved Currency available in
each Series Collection Subaccount (and each Series Currency Collection
Sub-subaccount) for the Trustee to make the distributions required pursuant to
subsections 3A.05(a) and 3A.05(b) of each Series Supplement, (c) with respect to
Series 2002-1, the prompt and punctual payment of all amounts due and owing by
BLFC in connection with the termination of a Hedge Agreement entered into by
BLFC and (d) with respect to Series 2003-1, the prompt and punctual payment of
all amounts due and owing by BFE in connection with the termination of a Hedge
Agreement entered into by BFE.  All payments by the Guarantor under this
Guaranty (i) with respect to Letter of Credit Obligations, shall be made to the
Letter of Credit Agent for disbursement pro rata to the Letter of Credit Banks
in accordance with their respective Letter of Credit Commitment Shares, (ii)
with respect to the Reserve Account, shall be deposited in the Reserve Account
for distribution in accordance with the Security Agreement, (iii) with respect
to the Series 2000-1 VFC Certificate, shall be deposited in the Cash Collateral
Account for distribution in accordance with the terms of the Security Agreement,
(iv) with respect to Loans, shall be made to the Trustee for deposit in the
Collection Account for distribution in accordance with the terms of the Pooling
Agreement and each Supplement, (v) with respect to amounts due the Trustee and
the Collateral Agent for payment of their fees, expenses and indemnities,
directly to the Trustee and the Collateral Agent at their Notice Address, (vi)
with respect to the amounts due under clause (b)(iii) above, shall be deposited
in the applicable Series Collection Subaccount (or applicable Series Currency
Collection Sub-subaccounts) for distribution in accordance with each Supplement,
(vii) with respect to the amounts due under clause (c) above, shall be deposited
in the Series 2002-1 Collection Subaccount (or applicable Series 2002-1 Currency
Collection Subaccount) for distribution in accordance with the Series 2002-1
Supplement, and (viii) with respect to the amounts due under clause (d) above,
shall be deposited in the Series 2003-1 Collection Subaccount (or applicable
Series 2003-1 Currency Collection Subaccount) for distribution in accordance
with the Series 2003-1 Supplement.
 
3

--------------------------------------------------------------------------------

Section 3.          Guaranty Absolute.  The Guarantor guarantees that the
Guaranty Obligations will be paid, regardless of any applicable law, regulation
or order now or hereinafter in effect in any jurisdiction affecting any of such
terms or the rights of the Letter of Credit Agent, the Administrative Agent, the
Collateral Agent or the Trustee with respect thereto.  The liability of the
Guarantor under this Guaranty shall be absolute and unconditional irrespective
of:
 
(a)          Any lack of validity or enforceability of or defect or deficiency
in the Letter of Credit Reimbursement Agreement, the Liquidity Agreement, any
other Transaction Document or any other agreement or instrument executed in
connection with or pursuant thereto;
 
(b)          Any change in the time, manner, terms or place of payment of, or in
any other term of, all or any of the Guaranty Obligations, or any other
amendment or waiver of or any consent to departure from the Letter of Credit
Reimbursement Agreement, the Liquidity Agreement, any other Transaction Document
or any other agreement or instrument relating thereto or executed in connection
therewith or pursuant thereto;
 
(c)          Any sale, exchange or non‑perfection of any property standing as
security for the liabilities hereby guaranteed or any liabilities incurred
directly or indirectly hereunder or any setoff against any of said liabilities,
or any release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranty Obligations;
 
(d)          The failure of the Letter of Credit Agent, the Administrative
Agent, the Collateral Agent or the Trustee to assert any claim or demand or to
enforce any right or remedy against the Company, BAFC or any other Person
hereunder or under the other Transaction Documents;
 
(e)          Any failure by BAFC or any other Program Party in the performance
of any obligation with respect to the Letter of Credit Reimbursement Agreement,
the Liquidity Agreement or any other Commercial Paper Program Document;
 
4

--------------------------------------------------------------------------------

(f)          Any change in the corporate existence, structure or ownership of
the Company, BAFC or any other Person, or any insolvency, bankruptcy
reorganization or other similar proceeding affecting the Company, BAFC or any
other Person or any of its assets or resulting in the release or discharge of
any of the Guaranty Obligations;
 
(g)          Any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Guarantor, the Company, BAFC or any other
Person (including any other guarantor) that is a party to any document or
instrument executed in respect of the Guaranty Obligations; or
 
(h)          Any law, regulation, decree or order of any jurisdiction, or any
other event, affecting any term of any Guaranty Obligations or the Letter of
Credit Agent’s, the Administrative Agent's or the Trustees' rights with respect
thereto, including, without limitation: (A) the application of any such law,
regulation, decree or order, including any prior approval, which would prevent
the exchange of a currency other than Dollars for Dollars or the remittance of
funds outside of such jurisdiction or the unavailability of Dollars in any legal
exchange market in such jurisdiction in accordance with normal commercial
practice; or (B) a declaration of banking moratorium or any suspension of
payments by banks in such jurisdiction or the imposition by such jurisdiction or
any Governmental Authority thereof of any moratorium on, the required
rescheduling or restructuring of, or required  approval of payments on, any
indebtedness in such jurisdiction; or (C) any expropriation, confiscation,
nationalization or requisition by such country or any Governmental Authority
that directly or indirectly deprives the Guarantor, the Company, BAFC or any
other Person of any assets or their use or of the ability to operate its
business or a material part thereof; or (D) any war (whether or not declared),
insurrection, revolution, hostile act, civil strife or similar events occurring
in such jurisdiction which has the same effect as the events described in clause
(A), (B) or (C) above (in each of the cases contemplated in clauses (A) through
(D) above, to the extent occurring or existing on or at any time after the date
of this Guaranty).
 
The obligations of the Guarantor under this Guaranty shall not be affected by
the amount of credit extended to the Company or BAFC, any repayment by BAFC to
the Letter of Credit Agent or the Letter of Credit Banks, the Administrative
Agent or the Liquidity Banks or the Collateral Agent (in each case, other than
the full and final payment of all of the Guaranty Obligations), any repayment by
the Company to the Investor Certificateholders (other than the full and final
payment of all amounts due and owing to such Investor Certificateholders), the
allocation by the Letter of Credit Agent, the Letter of Credit Banks, the
Administrative Agent, the Liquidity Banks, the Collateral Agent or the Trustee
of any repayment, any compromise or discharge of the Guaranty Obligations, any
application, release or substitution of collateral or other security therefor,
the release of any guarantor, surety or other Person obligated in connection
with any document or instrument executed in respect of the Guaranty Obligations,
or any further advances to the Company or BAFC.
 
5

--------------------------------------------------------------------------------

Section 4.          Waiver.  The Guarantor hereby waives (a) promptness,
diligence, notice of acceptance, presentment, demand, protest, notice of protest
and dishonor, notice of default, notice of intent to accelerate, notice of
acceleration and any other notice with respect to any of the Guaranty
Obligations and this Guaranty, (b) any requirement that the Letter of Credit
Agent, the Letter of Credit Banks, the Administrative Agent, the Liquidity
Banks, the Collateral Agent or the Trustee protect, secure, perfect or insure
any security interest or Lien on any property subject thereto or exhaust any
right or take any action against BAFC, the Company or any other Person or entity
or any collateral or that BAFC, the Company or any other Person or entity be
joined in any action hereunder, (c) the defense of the statute of limitations in
any action under this Guaranty or for the collection or performance of the
Guaranty Obligations, (d) any defense arising by reason of any lack of corporate
authority, (e) any defense based upon any guaranteed party's errors or omissions
in the administration of the Guaranty Obligations except to the extent that any
error or omission is caused by such guaranteed party's bad faith, gross
negligence or willful misconduct, (f) any rights to set-offs and counterclaims
and (g) any defense based upon an election of remedies which destroys or impairs
the subrogation rights of the Guarantor or the right of the Guarantor to proceed
against the Company or BAFC or any other obligor of the Guaranty Obligations for
reimbursement; provided, however, that the Guarantor and the Letter of Credit
Agent hereby agree that, prior to the Letter of Credit Agent seeking to enforce
this Guaranty, the Letter of Credit Agent shall have requested and received a
certification from the Collateral Agent that, after taking the action specified
in subsections 5.2(a)(i)(B), 5.2(a)(v), 6.2(a)(i)(B) or 6.2(a)(v) of the
Security Agreement, a deficiency exists with respect to amounts then due and
payable to the Letter of Credit Banks and specifying the amount of such
deficiency. No such certification shall be necessary with respect to enforcement
by the Administrative Agent, the Collateral Agent or the Trustee.  All dealings
between the Company, BAFC or the Guarantor, on the one hand, and the Letter of
Credit Agent, the Administrative Agent, the Collateral Agent and the Trustee, on
the other hand, shall likewise be conclusively presumed to have been had or
consummated in reliance upon this Guaranty.  Should the Letter of Credit Agent,
the Administrative Agent, the Collateral Agent or the Trustee seek to enforce
the obligations of the Guarantor hereunder by action in any court, the Guarantor
waives any necessity, substantive or procedural, that a judgment previously be
rendered against the Company, BAFC or any other Person, or that any action be
brought against the Company, BAFC or any other Person, or that the Company, BAFC
or any other Person should be joined in such cause.  Such waiver shall be
without prejudice to the Letter of Credit Agent, the Administrative Agent, the
Collateral Agent or the Trustee at their option to proceed against the Company,
BAFC or any other Person, whether by separate action or by joinder.  The
Guarantor further expressly waives each and every right to which it may be
entitled by virtue of the suretyship law of the State of New York or any other
applicable jurisdiction.
 
Section 5.          Several Obligations.  The obligations of the Guarantor
hereunder are separate and apart from the Company, BAFC or any other Person
(other than the Guarantor), and are primary obligations concerning which the
Guarantor is the principal obligor.  The Guarantor agrees that this Guaranty
shall not be discharged except by payment in full of the Guaranty Obligations
and complete performance of the obligations of the Guarantor hereunder. The
obligations of the Guarantor hereunder shall not be affected in any way by the
release or discharge of the Company or BAFC from the performance of any of the
Guaranty Obligations, whether occurring by reason of law or any other cause,
whether similar or dissimilar to the foregoing.
 
6

--------------------------------------------------------------------------------

Section 6.          Subrogation Rights.  If any amount shall be paid to the 
Guarantor on account of subrogation rights at any time when all the Guaranty
Obligations shall not have been paid in full, such amount shall be held in trust
for the benefit of the Letter of Credit Agent, the Administrative Agent, the
Collateral Agent and the Trustee in accordance with their respective interests
therein and shall forthwith be paid to the Letter of Credit Agent, the
Administrative Agent, the Collateral Agent and the Trustee to be applied to the
Guaranty Obligations in such order as specified in the Security Agreement.  If
(a) the Guarantor makes a payment to the Letter of Credit Agent, the
Administrative Agent, the Collateral Agent or the Trustee of all or any part of
the Guaranty Obligations and (b) all the Guaranty Obligations have been paid in
full, the Letter of Credit Agent, the Administrative Agent, the Collateral Agent
or the Trustee will, at the Guarantor’s request, execute and deliver to the
Guarantor appropriate documents, without recourse and without representation or
warranty of any kind whatsoever, necessary to evidence the transfer by
subrogation to the Guarantor of any interest in the Guaranty Obligations
resulting from such payment by the Guarantor.  The Guarantor hereby agrees that
it shall have no rights of subrogation with respect to amounts due to the Letter
of Credit Agent, the Letter of Credit Banks, the Administrative Agent, the
Liquidity Banks, the Collateral Agent or the Trustee until such time as all
obligations of BAFC to the Secured Parties and of the Company or the Trust to
the Trustee (for the benefit of the Investor Certificateholders of all
Outstanding Series) have been paid in full and the Letter of Credit, the
Liquidity Agreement and the Security Agreement have been terminated.
 
Section 7.          Representations and Warranties.  The Guarantor hereby
represents and warrants as follows:
 
(a)         Financial Condition.
 
(i)          The consolidated balance sheet of the Guarantor and its
consolidated Subsidiaries as of December 31, 2017 and the related consolidated
statements of income for the fiscal year ended on such date, reported on by the
Guarantor’s independent public accountants, copies of which have heretofore been
furnished to the Trustee, the Administrative Agent and the Letter of Credit
Agent, are complete and correct, in all material respects, and present fairly
the financial condition of the Guarantor and its consolidated Subsidiaries as at
such date, and the results of operations for the fiscal year then ended.  Such
financial statements, including any related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the external auditors and as disclosed
therein, if any).
 
(ii)          Except as disclosed in Schedule V attached hereto, neither the
Guarantor nor its consolidated Subsidiaries had, at the date of the most recent
balance sheet referred to above, any material guarantee obligation, contingent
liability (as defined in accordance with GAAP), or any long-term lease or
unusual forward or long-term commitment, including, without limitation, any
interest rate or foreign currency swap or exchange transaction, which is not
reflected in the foregoing statements or in the notes thereto, except for
guarantees, indemnities or similar obligations of the Guarantor or a
consolidated Subsidiary supporting obligations of one Subsidiary to another
Subsidiary.
 
7

--------------------------------------------------------------------------------

(iii)          During the period from December 31, 2017 to and including the
date hereof, except as disclosed in Schedule V attached hereto, neither the
Guarantor nor its consolidated Subsidiaries has sold, transferred or otherwise
disposed of any material part of its business or property, nor has it purchased
or otherwise acquired any business or property (including any capital stock of
any other Person) material in relation to the consolidated financial condition
of the Guarantor and its consolidated Subsidiaries at December 31, 2017.
 
(b)          No Change.  Since December 31, 2017, except as disclosed in
Schedule I hereof, there has been no development or event which has had or
could, in the Guarantor’s good faith reasonable judgment, reasonably be expected
to have a Material Adverse Effect.
 
(c)          Corporate Existence; Compliance with Law.  The Guarantor and each
of its Subsidiaries (i) is duly organized and validly existing under the laws of
the jurisdiction of its incorporation, (ii) has the corporate power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (iii) is duly qualified under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except where the failure to be so duly
qualified could not reasonably be expected to have a Material Adverse Effect,
and (iv) is in compliance with all Requirements of Law and Contractual
Obligations, except any non-compliance which could not reasonably be expected to
have a Material Adverse Effect.
 
(d)          Corporate Power; Authorization; Enforceable Obligations.  The
Guarantor and each of its Subsidiaries has the corporate power and authority,
and the legal right, to make, deliver and perform this Guaranty and each of the
other Transaction Documents to which such Person is a party and to borrow
thereunder and has taken all necessary corporate action to authorize (i) the
borrowings on the terms and conditions of the Transaction Documents to which
such Person is a party, (ii) the execution, delivery and performance of this
Guaranty and each of the other Transaction Documents to which it is a party and
(iii) the remittance of payments in the applicable Approved Currency of all
amounts payable hereunder and thereunder.  No consent or authorization of,
filing with, notice to or other act by or in respect of, any Governmental
Authority or any other Person is required in connection with the borrowings
under the Transaction Documents, the remittance of payments in the applicable
Approved Currency in accordance with the terms hereof and thereof or with the
execution, delivery, performance, validity or enforceability of this Guaranty
and each of the other Transaction Documents.  This Guaranty and each of the
other Transaction Documents to which the Guarantor and/or any of its
Subsidiaries are a party have been duly executed and delivered on behalf of the
Guarantor and each of such Subsidiaries.  Each of this Guaranty and each of the
other Transaction Documents to which the Guarantor and/or any of its
Subsidiaries are a party constitutes a legal, valid and binding obligation of
the Guarantor and each of such Subsidiaries enforceable against the Guarantor
and each of such Subsidiaries in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or law).
 
8

--------------------------------------------------------------------------------

(e)          No Legal Bar.  The execution, delivery and performance by the
Guarantor of this Guaranty, and by it and each of its Subsidiaries of the other
Transaction Documents to which each such entity is a party, the borrowings
thereunder and the use of the proceeds thereof will not violate any Requirement
of Law or Contractual Obligation to which the Guarantor or any of its
Subsidiaries are a party or by which it or they are bound and will not result
in, or require, the creation or imposition of any Lien on any of the properties
or revenues of any of the Guarantor or its Subsidiaries pursuant to any such
Requirement of Law or Contractual Obligation.
 
(f)          No Material Litigation.  Except as disclosed in Schedule VI
attached hereto, no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Guarantor, threatened by or against the Guarantor or any of its Subsidiaries or
against any of their respective properties or revenues (a) with respect to this
Guaranty or the other Transaction Documents or any of the transactions
contemplated hereby or thereby or (b) which could reasonably be expected to have
a Material Adverse Effect.
 
(g)          Ownership of Property; Liens.  The Guarantor and each of its
Subsidiaries has good record and marketable title in fee simple to, or a valid
leasehold interest in, all its material real property, and good title to, or a
valid leasehold interest in, all its other material property except for defects
in title which would not have a Material Adverse Effect, and none of the
property is subject to any Lien that secures Secured Indebtedness, other than a
Lien that secures Permitted Secured Indebtedness or any other Secured
Indebtedness permitted under Section 8.2(a)(iv) of this Guaranty.
 
(h)          Environmental Matters.  The Guarantor and its Subsidiaries have
obtained all permits, licenses and other authorizations that are necessary to
operate their respective business and required under all applicable
Environmental Laws, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule II
attached hereto, (i) Hazardous Materials have not at any time been generated,
used, treated or stored on, released or disposed of on, or transported to or
from, any property owned, leased, used, operated or occupied by the Guarantor or
any of its Subsidiaries or, to the best of the Guarantor’s knowledge, any
property adjoining or in the vicinity of any such property except in compliance
with all applicable Environmental Laws other than where the failure to do so
would not reasonably be expected to have a Material Adverse Effect and
 
9

--------------------------------------------------------------------------------

(ii) there are no past, pending or threatened (in writing) Environmental Claims
against the Guarantor or any of its Subsidiaries or any property owned, leased,
used, operated or occupied by the Guarantor or any of its Subsidiaries that
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect.  The operations of the Guarantor and its Subsidiaries are in
compliance in all material respects with all terms and conditions of the
required permits, licenses, certificates, registrations and authorizations, and
are also in compliance in all material respects with all other limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in the Environmental Laws, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
 
(i)          No Default.  Except with respect to the Indebtedness set forth on
Schedule III attached hereto, neither the Guarantor nor any of its Subsidiaries
is in default under or with respect to any agreement, instrument or undertaking
to which it is a party or by which it is bound in any respect which could
reasonably be expected to have a Material Adverse Effect.  No Early Amortization
Event or Potential Early Amortization Event has occurred and is continuing.
 
(j)          Taxes.  Under the laws of Bermuda, the execution, delivery and
performance by the Guarantor of this Guaranty and by it and each of its
Subsidiaries (as the case may be) of the other Transaction Documents to which
they are a party and all payments of principal, interest, fees and other amounts
hereunder and thereunder are exempt from all income or withholding taxes, stamp
taxes, charges or contributions of Bermuda or any political subdivision or
taxing authority thereof, irrespective of the fact that the Administrative
Agent, the Letter of Credit Agent, any of the Letter of Credit Banks or any of
the Liquidity Banks may have a representative office or subsidiary in Bermuda. 
Except as otherwise provided herein or therein, the Guarantor is validly
obligated to make all payments due under this Guaranty free and clear of such
tax, withholding or charge so that the Investor Certificateholders, the
Administrative Agent, the Letter of Credit Agent, the Letter of Credit Banks and
the Liquidity Banks shall receive the amounts due as if no such tax, withholding
or charge had been imposed.
 
(k)          Pari Passu Status.  The obligations of the Guarantor hereunder
constitute direct, general obligations of the Guarantor and rank at least
pari passu (in priority of payment) with all other unsecured, unsubordinated
Indebtedness (other than any such Indebtedness that is preferred by mandatory
provisions of law) of the Guarantor.
 
(l)          Purpose of Advances.  The proceeds of each advance under the
Investor Certificates shall be used by the Guarantor and the Designated Obligors
for their general corporate purposes.  Notwithstanding the foregoing, any use of
advances under the Investor Certificates as so described in this subsection
shall not affect the obligations of the Guarantor hereunder.
 
10

--------------------------------------------------------------------------------

(m)          Information.  All information (including, with respect to the
Guarantor, without limitation, the financial statements required to be delivered
pursuant hereto), which has been made available to the Trustee, the
Administrative Agent, any Liquidity Bank, the Letter of Credit Agent or any
Letter of Credit Bank by or on behalf of the Guarantor in connection with the
transactions contemplated hereby and the other Transaction Documents is complete
and correct in all material respects and does not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein not materially misleading in light of the
circumstances under which such statements were made; provided, that, with
respect to projected financial information provided by or on behalf of the
Guarantor, the Guarantor represents only that such information was prepared in
good faith by management of the Guarantor on the basis of assumptions believed
by such management to be reasonable as of the time made.  As of the Amendment
Effective Date, the information included in the Beneficial Ownership
Certification of BAFC is true and correct.
 
(n)          Designated Obligors.  On the date hereof, BL directly or indirectly
owns the percentage of the voting stock of each Designated Obligor (other than
BL) set forth on Schedule IV attached hereto.
 
(o)          Restrictions on Designated Obligors.  There is no legal or
regulatory restriction on the ability of any Designated Obligor to pay dividends
to the Guarantor out of earnings at such times as such Designated Obligor is not
deemed to be insolvent pursuant to the laws of its jurisdiction of incorporation
nor any legal or regulatory restriction preventing the Guarantor from converting
such dividend payments to an Approved Currency.
 
(p)          Federal Regulations.  No part of the proceeds of any advances under
the Investor Certificates will be used for “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System of the
United States as now and from time to time hereafter in effect.
 
(q)          Investment Company Act.  The Guarantor is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the 1940 Act.
 
(r)          Solvency.  The Guarantor is, individually and together with its
Subsidiaries, Solvent.
 
(s)          Consideration.  The Guarantor has received, or will receive, direct
or indirect benefit from the making of this Guaranty.  The Guarantor has,
independently and without reliance upon the Administrative Agent, the Letter of
Credit Agent or the Trustee and based on such documents and information it has
deemed appropriate, made its own credit analysis and decision to enter into this
Guaranty.
 
11

--------------------------------------------------------------------------------

(t)          Sanctions.
 
(i)          To the best of the knowledge of the Responsible Officers of the
Guarantor, the Guarantor and its Subsidiaries are, to the extent applicable, in
compliance in all material respects with Sanctions and Anti-Corruption Laws.
 
(ii)          To the best of the knowledge of the Responsible Officers of the
Guarantor, the Guarantor is not, and no Subsidiary and no director or senior
officer of the Guarantor or any Subsidiary, is any of the following:
 
(A)          a Restricted Party;
 
(B)          a Person owned by 50% or more or controlled by, or acting on behalf
of, any Restricted Party; or
 
(C)          a Person that commits, threatens or conspires to commit or support
“terrorism” as defined in the Executive Order.
 
(iii)          The Guarantor has implemented and maintains in effect policies
and procedures designed to promote and achieve continued compliance by the
Guarantor, its Subsidiaries and their respective directors, officers and
employees with applicable Anti-Corruption Laws and Sanctions.
 
(u)          EEA Financial Institution.   Neither the Guarantor nor any of its
Subsidiaries is an EEA Financial Institution.
 
Section 8.          Covenants.
 
8.1          Affirmative Covenants.  The Guarantor hereby agrees that, so long
as any Commercial Paper Holder Obligations or any Investor Certificate remains
outstanding and unpaid or any other amount is owing to any Holder, the
Administrative Agent, a Liquidity Bank, the Letter of Credit Agent or any Letter
of Credit Bank under the Transaction Documents:
 
(a)          Financial Statements.  The Guarantor shall furnish to the
Administrative Agent (who shall furnish a copy to each Liquidity Bank), the
Trustee and the Letter of Credit Agent (who shall furnish a copy to each Letter
of Credit Bank):
 
12

--------------------------------------------------------------------------------

(i)          promptly after each annual meeting of the Guarantor, but in any
event within one hundred and twenty (120) days after the end of each fiscal year
of the Guarantor, a copy of the audited consolidated balance sheet of the
Guarantor and its consolidated Subsidiaries at the end of such year and related
audited consolidated statements of income and retained earnings and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, certified by independent public accountants reasonably
acceptable to the Administrative Agent and the Letter of Credit Agent;
 
(ii)          as soon as available, but in any event not later than sixty (60)
days after the end of each of the first three quarters of each fiscal year of
the Guarantor, the unaudited consolidated balance sheet of the Guarantor as at
the end of such quarter and the related unaudited consolidated statement of
income for such quarter and the portion of the fiscal year through the end of
such quarter, setting forth in each case in comparative form the figures for the
previous year, each in the form reasonably acceptable to the Administrative
Agent and the Letter of Credit Agent, certified by the chief financial officer
of the Guarantor; and
 
(iii)          such additional financial and other information as the Trustee,
the Administrative Agent or the Letter of Credit Agent may from time to time
reasonably request;
 
all such financial statements furnished under clause (i) above to be complete
and correct in all material respects and prepared in reasonable detail in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein); provided, however, that the
Guarantor shall not be required to deliver the financial statements described
under clauses (i) and (ii) above if such statements are available within the
time period required by applicable Requirements of Law on EDGAR or from other
public sources.
 
(b)          Quarterly Compliance Certificates.  The Guarantor shall, within
sixty (60) days after the end of each of the first three fiscal quarters of each
fiscal year and one hundred and twenty (120) days after the end of each fiscal
year, furnish to the Trustee, the Administrative Agent and the Letter of Credit
Agent its certificate signed by its chief financial officer, treasurer or
controller stating that, to the best of such officer’s knowledge, during such
period the Guarantor has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Guaranty and the
other Transaction Documents and any other related documents to be observed,
performed or satisfied by it, and that such officer has obtained no knowledge of
any Early Amortization Event or Potential Early Amortization Event except as
specified in such certificate and showing in reasonable detail the calculations
evidencing compliance with the covenants in subsection 8.2(a).
 
13

--------------------------------------------------------------------------------

(c)          Conduct of Business and Maintenance of Existence.  The Guarantor
shall, and shall cause each of the Designated Obligors to:  (i) except as
permitted by subsection 8.2(b), preserve, renew and keep in full force and
effect its corporate existence; and (ii) take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of its business, except where the failure to maintain the same would not
have a Material Adverse Effect.
 
(d)          Compliance with Laws and Contractual Obligations; Authorization. 
The Guarantor shall, and shall cause each of its Subsidiaries to, comply in all
respects with all Requirements of Law and Contractual Obligations, except where
failure to so comply would not have a Material Adverse Effect, and the Guarantor
shall obtain, comply with the terms of and do all that is necessary to maintain
in full force and effect all authorizations, approvals, licenses and consents
required in or by any applicable laws and regulations to enable it lawfully to
enter into and perform its obligations under this Guaranty or to ensure the
legality, validity, enforceability or admissibility in evidence of this Guaranty
and the other Transaction Documents.
 
(e)          Maintenance of Property; Insurance.  The Guarantor shall, and shall
cause each of its Subsidiaries to, keep all property useful and necessary in its
business in good working order and condition, except where failure to do so
would not have a Material Adverse Effect; and maintain with financially sound
and reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks as are customary for the Guarantor’s
type of business.
 
(f)          Inspection of Property; Books and Records.  The Guarantor shall,
and shall cause each of the Designated Obligors to, keep proper books of records
and account in which full, true and correct entries in conformity with GAAP and
all Requirements of Law shall be made of all dealings and transactions in
relation to its business and activities; and permit representatives of the
Trustee, the Administrative Agent, each Liquidity Bank, the Letter of Credit
Agent and each Letter of Credit Bank to visit and inspect any of its properties
and examine and make abstracts from any of its books and records at any time and
as often as may reasonably be desired, provided that the Trustee, the
Administrative Agent, each Liquidity Bank, the Letter of Credit Agent and each
Letter of Credit Bank has given reasonable prior written notice and the Trustee,
the Administrative Agent, each Liquidity Bank, the Letter of Credit Agent and
each Letter of Credit Bank has executed a confidentiality agreement reasonably
satisfactory to the Guarantor.
 
14

--------------------------------------------------------------------------------

(g)          Notices.  The Guarantor shall give notice to the Trustee, the
Administrative Agent and the Letter of Credit Agent promptly after becoming
aware of the same, of (i) the occurrence of any Early Amortization Event or
Potential Early Amortization Event, including any steps taken to remedy or
mitigate the effect of such default; (ii) any changes in taxes, duties or other
fees of Bermuda or any political subdivision or taxing authority thereof or any
change in any laws of Bermuda, in each case, that may affect any payment due
under this Guaranty or the other Transaction documents; (iii) any change in such
Guarantor’s, BLFC’s or the Trust’s public or private rating by S&P or Moody’s; 
(iv) any development or event which has had, or which the Guarantor in its good
faith judgment believes will have, a Material Adverse Effect; and (v) any change
in the information provided in the Beneficial Ownership Certification of BAFC
provided to the Administrative Agent, any Letter of Credit Bank or any Liquidity
Bank that would result in a change to the list of beneficial owners identified
in parts (c) or (d) of such certification.
 
(h)          Pari Passu Obligations.  The Guarantor shall ensure that its
obligations hereunder at all times constitute direct, general obligations of the
Guarantor ranking at least pari passu in right of payment with all other
unsecured, unsubordinated Indebtedness (other than Indebtedness that is
preferred by mandatory provisions of law) of the Guarantor.
 
(i)          Maintenance of Designated Obligors.  The Guarantor will not and
will not permit any of its Subsidiaries directly or indirectly to convey, sell,
transfer or otherwise dispose of, or grant any Person an option to acquire, in
one transaction or a series of transactions more than 50% of the voting stock of
a Designated Obligor (other than BL) unless such conveyance, sale, transfer or
disposition does not cause an Early Amortization Event or Potential Early
Amortization Event and either (i) such conveyance, sale, transfer or disposition
is among the Guarantor and its Subsidiaries or (ii) (A) the Guarantor or such
Subsidiary uses the net proceeds of such stock conveyance, sale, transfer or
disposition to repay in full the aggregate principal and interest due and owing
with respect to all Loans outstanding as to which the Designated Obligor is the
Obligor and (B) to the extent such net proceeds exceed the amounts required to
be paid pursuant to clause (A), the Guarantor or such Subsidiary either (1)
reinvests or enters into a contract to reinvest all such excess net proceeds in
productive replacement fixed assets of a kind then used or usable in the
business of the Guarantor or any of its Subsidiaries or (2) uses such excess net
proceeds to make payments on the Guarantor’s or its Subsidiaries’ other
Indebtedness.
 
(j)          Payment of Taxes.  The Guarantor shall pay, discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and similar governmental charges imposed on it, its
incomes, profits or properties, except where (i) the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves to the extent required by GAAP with respect thereto have been provided
on the books of the Guarantor or (ii) the nonpayment of all such taxes,
assessments and charges in the aggregate would not reasonably be expected to
have a Material Adverse Effect.
 
15

--------------------------------------------------------------------------------

(k)          Environmental Laws.  Unless, in the good faith judgment of the
Guarantor, the failure to do so would not reasonably be expected to have a
Material Adverse Effect, the Guarantor will comply in all material respects, and
cause each of its Subsidiaries to comply in all material respects, with the
requirements of all applicable Environmental Laws and will immediately pay or
cause to be paid all costs and expenses incurred in such compliance, except such
costs and expenses which are being contested in good faith by appropriate
proceedings if the Guarantor or such Subsidiary, as applicable, is maintaining
adequate reserves (in the good faith judgment of the management of the
Guarantor) with respect thereto in accordance with GAAP.  Unless the failure to
do so would not reasonably be expected to have a Material Adverse Effect, the
Guarantor shall not, nor shall it permit or suffer any of its Subsidiaries to,
generate, use, manufacture, refine, transport, treat, store, handle, dispose of,
transfer, produce or process Hazardous Materials other than in the ordinary
course of business and in material compliance with all applicable Environmental
Laws, and shall not, and shall not permit or suffer any of its Subsidiaries to,
cause or permit, as a result of any intentional or unintentional act or omission
on the part of the Guarantor or any Subsidiary thereof, the installation or
placement of Hazardous Materials in material violation of or actionable under
any applicable Environmental Laws onto any of its property or suffer the
material presence of Hazardous Materials in violation of or actionable under any
applicable Environmental Laws on any of its property without having taken prompt
steps to remedy such violation.  Unless its failure to do so would not
reasonably be expected to have a Material Adverse Effect, the Guarantor shall,
and shall cause each of its Subsidiaries to, promptly undertake and diligently
pursue to completion any investigation, study, sampling and testing, as well as
any cleanup, removal, remedial or other action required of the Guarantor or any
Subsidiary under any applicable Environmental Laws in the event of any release
of Hazardous Materials.
 
(l)          Amendments to Transaction Documents.  The Guarantor shall not
amend, supplement, waive or modify, or consent to any amendment, supplement,
waiver or modification of, any Transaction Document except in accordance with
the provisions of this Section 8.1(l).  Any provision of any other Transaction
Document may be amended, waived, supplemented, restated, discharged or
terminated with ten (10) Business Days’ prior written notice to the
Administrative Agent, but without the consent of the Administrative Agent or the
Liquidity Banks; provided such amendment, waiver, supplement or restatement does
not (i) render the Series 2000-1 VFC Certificate subordinate in payment to any
other Series under the Trust or otherwise adversely discriminate against the
Series 2000-1 VFC Certificate relative to any other Series under the Trust,
 
16

--------------------------------------------------------------------------------

(ii) reduce in any manner the amount of, or delay the timing of, distributions
which are required to be made on or in respect of the Series 2000-1 VFC
Certificate, (iii) change the definition of, the manner of calculating, or in
any way the amount of, the interest of BAFC in the assets of the Trust, (iv)
change the definitions of “Eligible Loan”, “Eligible Obligor”, “Series 2000-1
Allocated Loan Amount”, “Series 2000-1 Invested Amount” or “Series 2000-1 Target
Loan Amount” or, to the extent used in such definitions, other defined terms
used in such definitions, (v) result in a Mandatory Liquidation Event, (vi)
amend Section 15 or 17 of this Guaranty, (vii) release the Guarantor, (viii)
change any provision of this Guaranty (other than as described in clause (vi) or
(vii) above) which adversely affects the rights or interest of the Liquidity
Banks under this Guaranty in any material respect, (ix) change the ability of
the Trustee to declare the Purchased Loans to be immediately due and payable or
the ability of the Administrative Agent or the Majority Liquidity Banks to
directly or indirectly require the Trustee to do so, (x) increase the Series
2000-1 Maximum Invested Amount, or (xi) effect any amendment that would cause or
permit (1) the Series 2000-1 Invested Amount to exceed the Series 2000-1 Maximum
Invested Amount, (2) the Series 2000-1 Target Loan Amount to exceed the Series
2000-1 Allocated Loan Amount or (3) the Credits Outstanding to exceed the
Aggregate Available Liquidity Commitment.  Any amendment, waiver, supplement or
restatement of a provision of a Transaction Document (including any exhibit
thereto) of the type described in (x) clauses (i), (ii), (iii), (iv), (v),
(viii), (ix), (x) or (xi) in the proviso above shall require the written consent
of the Administrative Agent acting at the direction of the Majority Liquidity
Banks, (y) clause (vi) above shall require the written consent of the
Administrative Agent acting at the direction of all the Liquidity Banks, and (z)
clause (vii) above shall require the written consent of all the Secured Parties,
with the exception of the Commercial Paper Holders.
 
(m)          ERISA.  The Guarantor shall give to the Trustee, the Administrative
Agent and the Letter of Credit Agent the following notices and documents
(provided that, solely with respect to clauses (i), (ii) and (iii) below, the
Guarantor shall only be obligated to provide such notices and documents to the
extent that any of the events or occurrences described in such clauses is
reasonably expected to result in a material liability):
 
(i)          ERISA Events.  Promptly and in any event within ten (10) days after
the Guarantor or any of its ERISA Affiliates knows or has reason to know that
any ERISA Event has occurred, a statement of the chief financial officer of the
Guarantor or such ERISA Affiliate describing such ERISA Event and the action, if
any, that the Guarantor or such ERISA Affiliate has taken and proposes to take
with respect thereto;
 
17

--------------------------------------------------------------------------------

(ii)          Plan Terminations.  Promptly and in any event within two (2)
Business Days after receipt thereof by the Guarantor or any of its ERISA
Affiliates, copies of each notice from the PBGC stating its intention to
terminate any Plan or to have a trustee appointed to administer any Plan; and
 
(iii)          Multiemployer Plan Notices.  Promptly and in any event within
five (5) Business Days after receipt thereof by the Guarantor or any of its
ERISA Affiliates from the sponsor of a Multiemployer Plan, copies of each notice
concerning (A) the imposition of Withdrawal Liability by any such Multiemployer
Plan, or (B) the reorganization or termination, within the meaning of Title IV
of ERISA, of any such Multiemployer Plan or (C) the amount of liability incurred
by the Guarantor or any of its ERISA Affiliates in connection with any event
described in clause (A) or (B) above.
 
(iv)          Additional Multiemployer Plan Notices. Promptly upon request,
copies of (A) any documents described in Section 101(k) of ERISA that the
Guarantor or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan, and (B) any notices described in Section 101(l) of ERISA
that the Guarantor or any of its ERISA Affiliates may request with respect to
any Multiemployer Plan; provided, that if the Guarantor or the applicable ERISA
Affiliate has not requested such documents or notices from the administrator or
sponsor of the applicable Multiemployer Plan, upon the request of the
Administrative Agent, which request shall not be more frequent than once during
any twelve (12) month period, the Guarantor or applicable ERISA Affiliate shall
promptly make a request for such documents or notices and shall provide copies
of such documents and notices promptly and in any event within five (5) Business
Days after receipt thereof.
 
(n)          Sanctions Actions or Investigations.  Promptly upon a Responsible
Officer of the Guarantor becoming aware that the Guarantor or any of its
Subsidiaries has received formal notice that it has become the subject of any
material action or investigation under any Sanctions, the Guarantor shall, to
the extent permitted by law, supply to the Administrative Agent details of any
such material action or investigation.
 
(o)          Anti-Corruption and Sanctions Compliance Policies and Procedures. 
The Guarantor will maintain in effect policies and procedures designed to
promote and achieve continued compliance by the Guarantor, its Subsidiaries and
their respective directors, officers and employees with applicable
Anti-Corruption Laws and Sanctions.
 
18

--------------------------------------------------------------------------------

8.2          Negative Covenants.  The Guarantor hereby agrees that, so long as
any Commercial Paper Holder Obligations or any Investor Certificate remains
outstanding and unpaid or any other amount is owing to any Holder, the
Administrative Agent, any Liquidity Bank, the Letter of Credit Agent or any
Letter of Credit Bank under the Transaction Documents:
 
(a)          Financial Covenants. The Guarantor shall not at any time permit:
 
(i)          its Consolidated Net Worth (as calculated at the end of each fiscal
quarter of the Guarantor) to be less than U.S.$4,000,000,000 (to be tested
quarterly);
 
(ii)          the ratio of its consolidated Adjusted Net Debt to consolidated
Adjusted Capitalization (each as calculated at the end of each fiscal quarter of
the Guarantor) to be greater than 0.635:1.0 (to be tested quarterly); and
 
(iii)          the aggregate outstanding principal balance of all Secured
Indebtedness (excluding any Permitted Secured Indebtedness) incurred by the
Guarantor and its Subsidiaries to be greater than an amount equal to seven and
one half percent (7.5%) of the Total Tangible Assets of the Guarantor and its
Subsidiaries, as calculated at the end of each fiscal quarter of the Guarantor
and as determined in accordance with GAAP (to be tested quarterly).
 
(b)          Limitation of Fundamental Changes.  The Guarantor shall not enter
into any transaction of merger, consolidation or amalgamation (other than any
merger or amalgamation of any Subsidiary with and into the Guarantor so long as
the Guarantor shall be the surviving, resulting or continuing company) or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, assign, transfer or otherwise dispose of,
all or substantially all of its property, business or assets.
 
(c)          Restrictions on Dividends or Loans by Designated Obligors.  The
Guarantor shall not permit any Designated Obligor to enter into any agreement
restricting the payment of dividends or the making of loans by it to the
Guarantor or to any other Designated Obligor, except that the Guarantor may
permit a Designated Obligor to be party to agreements (i) limiting the payment
of dividends by such Designated Obligor following a default or an event of
default under such agreement and (ii) requiring the compliance by such
Designated Obligor with specified net worth, working capital or other similar
financial tests and (iii) restricting loans to be made by such Designated
Obligor to any other Obligor or the Guarantor to such loans which accrue
interest at a rate greater than or equal to such lending Designated Obligor’s
average cost of funds as determined in good faith by the Board of Directors of
such Designated Obligor.
 
19

--------------------------------------------------------------------------------

(d)          Loans.          Notwithstanding any provision to the contrary set
forth in the Transaction Documents (including, without limitation, clause (s) of
the definition of “Eligible Loan” in Annex X), the Guarantor (i) shall not
permit any Seller to sell, transfer, assign or otherwise convey any Loan to the
Company under the Sale Agreement that has a maturity in excess of six (6) years
and (ii) shall either cause a Seller, the Company or the Trustee to demand
repayment of all outstanding principal and accrued interest under each Loan or
cause a Seller to refinance such amounts by making a new Loan to the applicable
Obligor within six (6) years from the date of such Loan.
 
(e)          Anti-Money Laundering.          The Guarantor will not knowingly
conduct its operations in violation of any applicable financial recordkeeping
and reporting requirements of the U.S. Bank Secrecy Act, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any applicable authority (collectively, the “Money Laundering
Laws”), and no action or inquiry by or before any authority involving the
Guarantor with respect to Money Laundering Laws is pending or, to the best of
the knowledge of the Responsible Officers of the Guarantor, is threatened.
 
(f)          Sanctions and Anti-Corruption.          The Guarantor will not
knowingly use, or permit any of its Subsidiaries to use, any funds derived from
any activity that would violate Sanctions or any Anti-Corruption Laws to pay any
of the obligations under the Transaction Documents.
 
8.3          Use of Websites.
 
(a)          The Guarantor may satisfy its obligation to deliver any public
information to the Trustee, the Administrative Agent, the Collateral Agent and
the Letter of Credit Agent by posting this information onto an electronic
website designated by the Guarantor, the Administrative Agent and the Letter of
Credit Agent (the "Designated Website") by notifying the Trustee, the
Administrative Agent, the Collateral Agent and the Letter of Credit Agent (i) of
the address of the website together with any relevant password specifications
and (ii) that such information has been posted on the website; provided, that in
any event the Guarantor shall supply the Trustee, the Administrative Agent, the
Collateral Agent and the Letter of Credit Agent with one copy in paper form of
any information which is posted onto the website.
 
(b)          The Administrative Agent and the Letter of Credit Agent shall
supply each Letter of Credit Bank and each Liquidity Bank with the address of
and any relevant password specifications for the Designated Website following
designation of that website by the Guarantor and the Administrative Agent and
the Letter of Credit Agent.
 
20

--------------------------------------------------------------------------------

(c)          The Guarantor shall promptly upon becoming aware of its occurrence
notify the Trustee, the Administrative Agent, the Collateral Agent and the
Letter of Credit Agent if:
 
(i)          the Designated Website cannot be accessed due to technical failure;
 
(ii)         the password specifications for the Designated Website change;
 
(iii)        any new information which is required to be provided under this
Guaranty is posted onto the Designated Website;
 
(iv)       any existing information which has been provided under this Guaranty
and posted onto the Designated Website is amended; or
 
(v)         the Guarantor becomes aware that the Designated Website or any
information posted onto the Designated Website is or has been infected by any
electronic virus or similar software.
 
If the Guarantor notifies the Trustee, the Administrative Agent, the Collateral
Agent and the Letter of Credit Agent under Section 8.3(c)(i) or Section
8.3(c)(v) above, all information to be provided by the Guarantor under this
Guaranty after the date of that notice shall be supplied in paper form unless
and until the Trustee, the Administrative Agent, the Collateral Agent and the
Letter of Credit Agent are satisfied that the circumstances giving rise to the
notification are no longer continuing.
 
Section 9.          Amendments.  No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the Guarantor therefrom shall in any
event be effective unless such amendment or waiver shall be in writing and
signed by the Guarantor, the Letter of Credit Agent (who shall act following the
receipt of the consent of all the Letter of Credit Banks), the Administrative
Agent (who shall act following the receipt of the consent of all the Liquidity
Banks), the Collateral Agent and the Trustee.  Such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
 
Section 10.          Notices, Etc.  All notices, demands, instructions and other
communications required or permitted to be given to or made upon any Person
pursuant hereto shall be in writing and shall be personally delivered or sent by
registered, certified or express mail, postage prepaid, return receipt
requested, by recognized overnight courier service or by facsimile transmission,
and shall be deemed to be given for purposes of this Guaranty, in the case of a
notice sent by registered, certified or express mail, or by recognized overnight
courier service, on the date that such writing is actually delivered to the
intended recipient thereof in accordance with the provisions of this Section 10,
or in the case of facsimile transmission, when received and telephonically
confirmed. Unless otherwise specified in a notice sent or delivered in
accordance with the foregoing provisions of this Section 10, notices, demands,
instructions and other communications in writing shall be given to or made upon
the subject parties at their respective Notice Addresses (or to their respective
facsimile transmission numbers) or at such other address or number as any party
may notify to the other parties in accordance with the provisions of this
Section 10.
 
21

--------------------------------------------------------------------------------

Section 11.          No Waiver; Remedies.  No failure on the part of the Letter
of Credit Agent, the Administrative Agent, the Collateral Agent or the Trustee
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
 
Section 12.          Costs and Expenses.  The Guarantor agrees to pay, and cause
to be paid, on demand all costs and expenses actually incurred by the Letter of
Credit Agent, the Administrative Agent, the Collateral Agent and the Trustee in
connection with the enforcement of this Guaranty including, without limitation,
the fees and out‑of‑pocket expenses of outside counsel to such Person with
respect thereto. The agreements of the Guarantor contained in this Section 12
shall survive the payment of all other amounts owing hereunder or under any of
the other Guaranty Obligations.
 
Section 13.          Separability.  Should any clause, sentence, paragraph,
subsection or Section of this Guaranty be judicially declared to be invalid,
unenforceable or void, such decision will not have the effect of invalidating or
voiding the remainder of this Guaranty, and the parties hereto agree that the
part or parts of this Guaranty so held to be invalid, unenforceable or void will
be deemed to have been stricken herefrom and the remainder will have the same
force and effectiveness as if such part or parts had never been included herein;
provided, however that the parties must receive confirmation from the Rating
Agencies that the invalid, unenforceable or void portion of the Guaranty will
not affect the rating of the Commercial Paper or any Investor Certificates, as
applicable.
 
Section 14.          Captions.  The captions in this Guaranty have been inserted
for convenience only and shall be given no substantive meaning or significance
whatever in construing the terms and provisions of this Guaranty.
 
Section 15.          Successors and Assigns.  This Guaranty shall (a) be binding
upon the Guarantor and its successors and assigns and (b) inure to the benefit
of and be enforceable by the Letter of Credit Agent, the Administrative Agent,
the Collateral Agent and the Trustee and their respective successors,
transferees and assigns; provided, however, that any assignment by the Guarantor
of its obligations hereunder shall (i) be subject to the prior written consent
of all the Letter of Credit Banks and all of the Liquidity Banks at their
complete discretion, and (ii) only be made to a one hundred percent (100%) owned
Affiliate of the Guarantor; provided, further, that if such assignment by the
Guarantor materially affects the rights of the Commercial Paper Holders or any
Investor Certificateholders, then the Guarantor must first receive confirmation
from the Rating Agencies that such assignment will not affect the rating of the
Commercial Paper or any Investor Certificates, as applicable.
 
22

--------------------------------------------------------------------------------

Section 16.          Limitation by Law.  All rights, remedies and powers
provided in this Guaranty may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of law, and all the provisions
of this Guaranty are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Guaranty invalid, unenforceable, in
whole or in part, or not entitled to be recorded, registered or filed under the
provisions of any applicable law.
 
Section 17.          Substitution of Guaranty.  Subject to the prior written
consent of all of the Letter of Credit Banks, all the Liquidity Banks and
Investor Certificateholders representing more than 50% of the Invested Amount of
each Outstanding Series (or, in the case of a Series having more than one Class
of Investor Certificates, Investor Certificateholders representing more than 50%
of the Invested Amount of each Class of such Series) at their complete
discretion, the Guarantor shall, during the term of this Guaranty, be permitted
at its option to provide collateral to the Letter of Credit Agent, the
Administrative Agent, the Collateral Agent and the Trustee or another form of
credit support as a substitute for its obligations under this Guaranty.  The
Guarantor agrees to execute whatever security or credit support documents the
Letter of Credit Agent, the Administrative Agent, the Collateral Agent and the
Trustee reasonably request in order to effectuate the provisions of this Section
17.
 
Section 18.          GOVERNING LAW; FOREIGN PARTY PROVISIONS.
 
(a)          THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION
5-1401 OF THE GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK).
 
(b)          Consent to Jurisdiction.  The Guarantor irrevocably submits to the
non-exclusive jurisdiction of any New York state or U.S. federal court sitting
in the Borough of Manhattan, The City of New York, in any action or proceeding
relating to its obligations, liabilities or any other matter arising out of or
in connection with this Guaranty or the Transaction Documents.  The Guarantor
hereby irrevocably agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state or U.S. federal
court.  The Guarantor also hereby irrevocably waives, to the fullest extent
permitted by law, any objection to venue or the defense of an inconvenient forum
to the maintenance of any such action or proceeding in any such court.
 
23


--------------------------------------------------------------------------------

(c)          Appointment of Agent for Service of Process.  The Guarantor hereby
(i) irrevocably designates and appoints its Chief Financial Officer (from time
to time) at its principal executive offices at 50 Main Street, White Plains, New
York 10606 (the “Authorized Agent”), as its agent upon which process may be
served in any suit, action or proceeding related to this Guaranty and represents
and warrants that the Authorized Agent has accepted such designation and (ii)
agrees that service of process upon the Authorized Agent and written notice of
said service to the Guarantor mailed or delivered by a recognized international
courier service (with proof of delivery) to its  Secretary or any Assistant
Secretary at its office at 50 Main Street, White Plains, New York 10606, shall
be deemed in every respect effective service of process upon the Guarantor in
any such suit or proceeding.  The Guarantor further agrees to take any and all
action, including the execution and filing of any and all such documents and
instruments, as may be necessary to continue such designation and appointment of
the Authorized Agent in full force and effect so long as the Guaranty is in
existence.
 
(d)          Waiver of Immunities.  To the extent that the Guarantor or any of
its properties, assets or revenues may have or may hereafter become entitled to,
or have attributed to them, any right of immunity, on the grounds of
sovereignty, from any legal action, suit or proceeding, from set-off or
counterclaim, from the jurisdiction of any court, from service of process, from
attachment upon or prior to judgment, or from attachment in aid of execution of
judgment, or from execution of judgment, or other legal process or proceeding
for the giving of any relief or for the enforcement of any judgment, in any
jurisdiction in which proceedings may at any time be commenced, with respect to
its obligations, liabilities or any other matter under or arising out of or in
connection with this Guaranty or any Transaction Documents, the Guarantor hereby
irrevocably and unconditionally, to the extent permitted by applicable law,
waives and agrees not to plead or claim any such immunity and consents to such
relief and enforcement.
 
(e)          Taxes.
 
(i)    Any payments by or on behalf of the Guarantor to the Administrative
Agent, the Letter of Credit Agent, the Collateral Agent or the Trustee hereunder
shall be made free and clear of, and without deduction or withholding for or on
account of, any Taxes; provided, that if any Taxes are required to be deducted
or withheld from any amounts payable to the Administrative Agent, the Letter of
Credit Agent, the Collateral Agent or the Trustee, as determined in good faith
by the applicable Withholding Agent, (x) the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and (y) if such Tax is an Indemnified Tax, then the sum
payable by the Guarantor to the Administrative Agent the Letter of Credit Agent,
the Collateral Agent or the Trustee shall be increased to the extent necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section), the Administrative Agent the Letter of Credit Agent, the Collateral
Agent or the Trustee receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
 
24


--------------------------------------------------------------------------------

(ii)  Whenever any Indemnified Taxes are payable by the Guarantor, as promptly
as possible thereafter the Guarantor shall send to the Administrative Agent for
its own account or for the account of the relevant Liquidity Bank, the Letter of
Credit Agent for its own account or for the account of the relevant Letter of
Credit Bank, the Trustee or the Collateral Agent, as the case may be, a
certified copy of an original official receipt received by the Guarantor showing
payment thereof, a copy of the tax return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent,
the Letter of Credit Agent, the Trustee or the Collateral Agent, as applicable.
The Guarantor shall indemnify the Administrative Agent (for its own benefit or
for the benefit of a Liquidity Bank), the Letter of Credit Agent (for its own
benefit or for the benefit of a Letter of Credit Bank), the Trustee and the
Collateral Agent, within ten (10) days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by the
Administrative Agent, any Liquidity Bank, the Letter of Credit Agent, any Letter
of Credit Bank, the Collateral Agent or the Trustee or required to be withheld
or deducted from a payment to the Administrative Agent, any Liquidity Bank, the
Letter of Credit Agent, any Letter of Credit Bank, the Collateral Agent or the
Trustee and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Guarantor by the Administrative
Agent, on its own behalf or on behalf of a Liquidity Bank, the Letter of Credit
Agent on its own behalf or on behalf of a Letter of Credit Bank, the Collateral
Agent or the Trustee, shall be conclusive absent manifest error.
 
(iii)  If any Liquidity Bank (or participant) or Letter of Credit Bank (or
participant) is entitled to an exemption from or reduction of withholding Tax
with respect to payments made hereunder, the Administrative Agent or the Letter
of Credit Agent, respectively, shall obtain from such Liquidity Bank or Letter
of Credit Bank and shall deliver to the Guarantor, at the time or times
prescribed by applicable law or reasonably requested by the Guarantor, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate,
provided that such Liquidity Bank (or participant) or Letter of Credit Bank (or
participant) is legally entitled to complete, execute and deliver such
documentation and in such Liquidity Bank’s (or participant’s) or Letter of
Credit Bank’s (or participant’s) reasonable judgment such completion, execution
or submission would not materially prejudice the legal or commercial position of
such Liquidity Bank (or participant) or Letter of Credit Bank (or participant).
 
25


--------------------------------------------------------------------------------

(iv)  If the Administrative Agent, any Liquidity Bank, the Letter of Credit
Agent, any Letter of Credit Bank, the Collateral Agent or the Trustee
determines, in its sole good faith discretion, that it has received a refund of
any Indemnified Taxes as to which the Administrative Agent, such Liquidity Bank,
the Letter of Credit Agent, such Letter of Credit Bank, the Collateral Agent or
the Trustee, as applicable, has been indemnified by the Guarantor or with
respect to which the Guarantor has paid additional amounts pursuant to this
Section 18(e), the Administrative Agent (on its own behalf or on behalf of such
Liquidity Bank), the Letter of Credit Agent (on its own behalf or on behalf of
such Letter of Credit Bank), the Collateral Agent or the Trustee, as applicable,
shall pay to the Guarantor an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Guarantor
under this Section 18(e) with respect to Indemnified Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent, such
Liquidity Bank, the Letter of Credit Agent, such Letter of Credit Bank, the
Collateral Agent or the Trustee, as applicable and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Guarantor agrees to pay, upon the request of the
Administrative Agent, any Liquidity Bank, the Letter of Credit Agent, any Letter
of Credit Bank, the Collateral Agent or the Trustee, the amount paid over to the
Guarantor pursuant to this Section 18(e)(iv) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent (for its own benefit or for the benefit of such Liquidity
Bank), the Letter of Credit Agent (for its own benefit or for the benefit of
such Letter of Credit Bank), the Collateral Agent or the Trustee in the event
that the Administrative Agent, such Liquidity Bank, the Letter of Credit Agent,
such Letter of Credit Bank, the Collateral Agent or the Trustee, as applicable,
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 18(e)(iv), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 18(e)(iv) the payment of which would place the
indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 18(e)(iv) shall not be construed to
require the Administrative Agent, any Liquidity Bank, the Letter of Credit
Agent, any Letter of Credit Bank, the Collateral Agent or the Trustee to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Guarantor.
 
26


--------------------------------------------------------------------------------

(f)  Judgment Currency.  The obligations of the Guarantor in respect of any sum
due to the Administrative Agent, the Letter of Credit Agent, the Collateral
Agent and the Trustee hereunder or any holder of the obligations owing hereunder
(the “Applicable Creditor”) shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than the currency in which such sum is stated to
be due hereunder (the “Agreement Currency”), be discharged only to the extent
that, on the Business Day following receipt by the Applicable Creditor of any
sum adjudged to be so due in the Judgment Currency, the Applicable Creditor may
in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Guarantor as a separate
obligation and notwithstanding any such judgment, agrees to indemnify the
Applicable Creditor against such loss.  The obligations of the Guarantor
contained in this Section shall survive the termination of this Guaranty and the
Transaction Documents and the payment of all other amounts owing hereunder and
thereunder.
 
Section 19.          WAIVER OF JURY TRIAL.  THE GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTY, ANY OTHER TRANSACTION DOCUMENT OR FOR ANY TRANSACTIONS
CONTEMPLATED BY THIS GUARANTY AND FOR ANY COUNTERCLAIM THEREIN.  THE GUARANTOR
ACKNOWLEDGES THAT (A) THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
GUARANTY, (B) IT HAS RELIED ON THIS WAIVER IN ENTERING INTO THIS GUARANTY AND
(C) IT WILL CONTINUE TO RELY ON THIS WAIVER IN FUTURE DEALINGS RELATED TO THIS
GUARANTY.  THE GUARANTOR REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL ADVISERS AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS AFTER CONSULTATION WITH ITS LEGAL ADVISERS.  IN THE EVENT OF ANY LEGAL
PROCEEDING RELATING TO THIS GUARANTY, ANY OTHER TRANSACTION DOCUMENT OR FOR ANY
TRANSACTIONS CONTEMPLATED BY THIS GUARANTY, THIS GUARANTY MAY BE FILED AS
EVIDENCE OF THE GUARANTOR’S WAIVER OF A TRIAL BY JURY.
 
Section 20.          Reinstatement.  This Guaranty shall be reinstated to the
extent of payments made to the Guarantor as reimbursement of amounts advanced by
the Guarantor hereunder.  The Guarantor agrees that this Guaranty shall continue
to be effective or be reinstated, as the case may be, if at any time any part of
any payment of principal of, or interest on, the Guaranty Obligations is stayed,
rescinded or must otherwise be restored by the Letter of Credit Agent, the
Administrative Agent, the Collateral Agent or the Trustee upon the bankruptcy or
reorganization of the Company, BAFC or any other Person.
 
Section 21.          JPMorgan Chase Conflict Waiver.  JPMorgan Chase acts as
Administrative Agent, Liquidity Bank and may provide other services or
facilities from time to time (the “JPMorgan Chase Roles”).  The Guarantor and
each other party hereto acknowledges and consents to any and all JPMorgan Chase
Roles, waives any objections it may have to any actual or potential conflict of
interest caused by JPMorgan Chase’s acting as Administrative Agent or as
Liquidity Bank hereunder and acting as or maintaining any of the JPMorgan Chase
Roles, and agrees that in connection with any JPMorgan Chase Role, JPMorgan
Chase may take, or refrain from taking, any action which it in its discretion
deems appropriate.
 
27


--------------------------------------------------------------------------------

Section 22.          Setoff.  In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of a Mandatory Liquidation Event or a Series 2000-1 Early
Amortization Event, each Liquidity Bank and each Letter of Credit Bank is hereby
authorized at any time or from time to time, without notice to the Guarantor or
to any other Person, any such notice being hereby expressly waived to the extent
permitted by applicable law, to set off and to appropriate and apply any and all
deposits (general or special) and any other indebtedness at any time held or
owing by such Liquidity Bank or such Letter of Credit Bank, as applicable, to or
for the credit or the account of the Guarantor against and on account of the
obligations and liabilities of the Guarantor to such Liquidity Bank or such
Letter of Credit Bank, as applicable, under this Guaranty, including, without
limitation, all claims of any nature or description arising out of or connected
with this Guaranty, irrespective of whether or not such Liquidity Bank or such
Letter of Credit Bank, as applicable, shall have made any demand hereunder and
although said obligations, liabilities or claims, or any of them, shall be
contingent or unmatured.
 
If any Liquidity Bank, whether by setoff or otherwise, has payment made to it
under this Guaranty upon its Liquidity Loans (other than payments received under
this Guaranty which represent payment of amounts owed pursuant to Sections
4.03(c)(ii), 4.05, 4.06 or 11.04 of the Liquidity Agreement) in a greater
proportion than that received by any other Liquidity Bank, such Liquidity Bank
agrees, promptly upon demand, to purchase a portion of the Liquidity Loans held
by the other Liquidity Banks so that after such purchase each Liquidity Bank
will hold its ratable proportion of Liquidity Loans.
 


 
[Signature Page Follows]
 
28


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Ninth Amended and Restated
Guaranty to be duly executed by its officers thereunto duly authorized, as of
the date first written above.
 
 
 
GUARANTOR:
 
 
 
 
 
 
 
 
 
 
 
 
 
BUNGE LIMITED,
a Bermuda company 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ Rajat Gupta
 
 
 
Name:
Rajat Gupta
 
 
 
Title:
Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Carla Heiss
 
 
 
Name:
Carla Heiss
 
 
 
Title:
Secretary
 

 
 
 
 
 
 
 
[Bunge Limited Ninth A&R Guaranty (December 2018)]

--------------------------------------------------------------------------------

Schedule I
Material Adverse Effect
 
None.
 
 
 
 
 
 
SI - 1

--------------------------------------------------------------------------------

Schedule II
 
Environmental Matters
 
This Schedule II to the Guaranty hereby incorporates by reference all
disclosures related to environmental matters set forth in (i) the Guarantor's
Annual Report on Form 10-K for the fiscal year ended December 31, 2017, which
was filed by the Guarantor on February 23, 2018 and (ii) the Guarantor's
Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2018,
which was filed by the Guarantor on October 31, 2018.
 
 
 
 
 
 
SII - 1

--------------------------------------------------------------------------------

Schedule III
 
Defaulted Facilities
 
None.
 
 
 
 
 
SIII - 1

--------------------------------------------------------------------------------

Schedule IV
 
Designated Obligors
 
Name
 
Percentage Directly or Indirectly Owned by BL
Bunge Limited
 
--
Bunge Global Markets Inc.
 
100%
Bunge N.A. Holdings, Inc.
 
100%
Bunge North America, Inc.
 
100%
Koninklijke Bunge B.V.
 
100%
Bunge Argentina S.A.
 
100%
Bunge S.A.
 
100%
Bunge Alimentos S.A.
 
100%
Bunge Fertilizantes S.A. (Brazil)
 
100%
Bunge International Commerce Ltd.
 
100%
Bunge Trade Limited (successor to Bunge Fertilizantes International Limited)
 
100%



 
SIV - 1

--------------------------------------------------------------------------------

Schedule V
 
Material Contingent Liabilities and Material Disposition or Acquisition of
Assets
 
This Schedule V to the Guaranty hereby incorporates by reference all disclosures
set forth in (i) the Guarantor's Annual Report on Form 10-K for the fiscal year
ended December 31, 2017, which was filed by the Guarantor on February 23, 2018
and (ii) the Guarantor's Quarterly Report on Form 10-Q for the fiscal quarter
ended September 30, 2018, which was filed by the Guarantor on October 31, 2018.
 
 
 
 
 
SV - 1

--------------------------------------------------------------------------------

Schedule VI
 
Material Litigation
 
This Schedule VI to the Guaranty hereby incorporates by reference all
disclosures related to legal proceedings set forth in (i) the Guarantor's Annual
Report on Form 10-K for the fiscal year ended December 31, 2017, which was filed
by the Guarantor on February 23, 2018 and (ii) the Guarantor's Quarterly Report
on Form 10-Q for the fiscal quarter ended September 30, 2018, which was filed by
the Guarantor on October 31, 2018.
 

 
 
SVI - 1

--------------------------------------------------------------------------------